            Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 1 of 21


                                                                                                                                    Page 2



                                     PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                  HABEAS CORPUS BY A PERSON IN STATE CUSTODY
                                                                                                                       '
                  United States District Court                          I   District
                                                                                         Eastern
     Name (under wh,ch you were convicted)
     Aki Jones
                                                                                                    Dlkfr N4 6 5 O
                                                                                                                Case

     Place of Confinement:                                                                  Prisoner No.:
     SCI Fayette                                                                              KP-4179

     Petitioner ( ~ the name under which you were convicted)                   Respondent (authorized person havmg custody of pet1t1oner)
                                                                       V.
     Aki Jones                                                                   Superintendent Capozza

    The Attorney General of the State of
                                                     Pennsylvania

                                                               PETITION


1.      ( a) Name and location of court that entered the Judgment of conviction you are challenging:                 Co u r t o f
         Common Pleas, Philadelphia County


       (b) Criminal docket or case number (if you know):               CP-5l-CR-0003683-2014
2.     (a) Date of the judgment of conviction (if you know): --..:::J:....u=:..:.:n-=e'--l::....:;.5_._,---'2::..0..:...;;;;l~5'------------
       (b) Date of sentencing·        Sept ernbe r 21 , 201 5
3      Length of sentence· _25            to 50 years imprisonment
4.     In this case, were you convicted on more than one count or of more than one crime?                       Yes O               No CJ
5.                                               At t empt e d Murder ,
       Identify all crimes of which you were convicted and sentenced in this case:
        Aggravated Assault, Intimidation of a Witness, and Conspiracy.




6.     (a) What was your plea? (Check one)
            (I)        Not guilty ~                              (3)         Nolo contendere (no contest) U
            (2)       Guilty D                                   (4)         Insanity plea D
         Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 2 of 21


                                                                                                                                                     Page 3

     (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
     you plead guilty to and what did you plead not guilty to?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     (c) If you went to trial, what kind of trial did you have? (Check one)
          Jury"G                  Judge only 0
7.   Did you testify at a pretrial hearing, trial, or a post-trial hearing?
          Yes    O No D
8.   Did you appeal from the judgment of conviction?
          Yes   U No 0
9.   If you did appeal, answer the following:
     (a)Nameofcourt:              Superior Court                        of Pennsylvania
     (b) Docket or case number (1fyou know): __:3::....0::...=.l.:..7__..:E::..:D::..:A~..::.2~0::....l:::....:::.5_ _ _ _ _ _ _ _ _ _ _ _ __

     (c) Result.   _...!:i..L..J....-1,..J...J.W::.U--------------------------
     (d) Date of result (if you know): _ _ ; N ; ! . ' ~ A ~ - - - - - - - - - - - - - - - - - - - - - - -
     (e) Citation to the case (ifyou know):                Commonwealth v.                          Aki Jones,                   159 A.3d 55,
     (f) Grounds raised: _--=..:N:..!../...:A;__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     (g) Did you seek further review by a higher state court?                       Yes~ No 0
         If yes, answer the following:
          (l)Nameofcourt·              PCRA Court
          (2) Docket or case number (if you know): _...:C::..;P:....---=-5-=l_-....;C::..;R:...:.._--=0...:0:....0=--3=:....;.6_8...;3_-_2_0_1_4_ _ _ _ _ _ __
          (3)Result: Affirmed


          (4) Date of result (if you know):               February 27,                     2019
          (5) Citation to the case (if you know): __N
                                                    .........
                                                          /_A_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          (6)Groundsraised:             Trial counsel                       ineffective for                          (i)       failing to
            call Jacque Walker as a witness                                                    (ii)        failing              to present
            a    handwriting expert                               (iii)          failing              to file a motion                            in
            limine concerning prior bad acts and                                                           (iv) the grand jury
            process              improperly restricted access to discovery.
       Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 3 of 21


                                                                                                               Page4

    (h) Did you file a petition for certiorari in the United States Supreme Court?             Yes~ No   0
        If yes, answer the following:
        (I) Docket or case number (if you know): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        (2) R e s u l t : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


        (3) Date ofresult (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
        (4) Citation to the case (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
10 Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
    concerning this judgment of conviction in any state court?
        Yes   l2ll No (J
11. If your answer to Question IO was "Yes," give the following information:
    (a) (l)Nameofcourt:        Kindly refer to page 3,                       para. 9(g).
        (2) Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - -
        (3) Date of filing (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
        (4) Nature of the p r o c e e d i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - -

        (5) Grounds raised: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
                 Yes   O No il
        (7) Result:    Affirmed
        (8) Date ofresult (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - - -
    (b) If you filed any second petition, application, or motion, give the same information:

        (I) Name of c o u r t · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
        (2) Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - - -
        (3) Date of filing (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
        (4) Nature of the p r o c e e d i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - -

        (5) Grounds r a i s e d . - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 4 of 21


                                                                                                           Page 5




    (6) Did you receive a hearing where evidence was given on your pet1t10n, application, or motion?
              Yes   O No U
    (7) R e s u l t : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    (8) Date ofresult (1fyou k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - - -
(c) If you filed any third petition, application, or motion, give the same information:

    (1) Name of c o u r t : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    (2) Docket or case number (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - -
    (3) Date of filing (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
    (4) Nature of the p r o c e e d i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - -
    (5) Grounds r a i s e d : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




    (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
             Yes    U No 0
    (7) R e s u l t : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    (8) Date ofresult (if you k n o w ) : - - - - - - - - - - - - - - - - - - - - - - - -
(d) Did you appeal to the highest state court havmg jurisdiction over the action taken on your petition,
application, or motion?
    (1) First petition.         Yes D    No 0
    (2) Second petition:        Yes Ll    No 0
    (3) Third petition.         YesU     No 0
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did n o t : - - - - - -
        Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 5 of 21


                                                                                                                 Page 6

 12. For this petition, state every ground on which you claim that you are being held in violation of the Const1tut1on,
     laws, or treaties of the United States Attach additional pages if you have more than four grounds. State the
     facts supporting each ground.


     CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
     remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
     grounds in this petition, you may be barred from presenting additional grounds at a later date.


GROUNDONE: Petitioner was deprived effective assistance of
 counsel by his failure to call Jacque Walker.
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): J a cg u e
Walker authored a correspondence which appears that Petitioner
was behind. On the advise of counsel,                                   Petitioner did not testi-
fy so the contents of the letter was not refuted. Petitioner was
preJudiced by virtue that counsel's omission precluded testimony
that Walker acted on his own behalf/someone other than Petitioner.




(b) If you did not exhaust your state remedies on Ground One, explain w h y : - - - - - - - - - - - - - -




(c) Direct Appeal of Ground One:

    (1) Ifyou appealed from the judgment ofconv1ction, did you raise this issue?
         Yes ~ No      lJ
    (2) If you did !!Q! raise this issue in your direct appeal, explain w h y : - - - - - - - - - - - - - - -




(d) Post-Conviction Proceedings:
    (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state tnal court?
         Yes~ No 0
    (2) If your answer to Question (d)(I) is "Yes," state:
    Type of motion or petition __P_C_R_A_p_e_t_1_·_t_i_o_n_____________________

    ~ame and location of the court where the motion or petition was filed.     Ph i l ad e 1 Ph i a


    Docket or case number (if you know)        CP-51-CR-0003683-2014
    Dateofthecourt'sdec1sion:        February 27,             2019
        Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 6 of 21


                                                                                                                                    Page 7

     Result (attach a copy of the court's opinion or order, if available): _ _A_f_f_i_r_m_e_d__________




     (3) Did you receive a hearing on your motion or petition?
          Yes   O No    l]J

     (4) Did you appeal from the denial of your motion or petit10n?
          Yes   0 No 0
     (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
         Yes~ No 0
     (6) If your answer to Question (d)(4) is "Yes," state.
     Name and location of the court where the appeal was filed        Super i or Court of Penns y l -
     vania
                                           8_3_5_3__E_D_A__2_0_1_7_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Docket or case number (if you know): __

     Date of the court's decision:    February 2 7 , 20 l 9
     Result (attach a copy of the court's opinion or order, if available):   . .;A:. !.,.!:f~f:. . ;:;.i.: :.r~mc:. :e=-d:: :. . __________



     (7) If your answer to Question (d)(4) or Question (d)(S) is ''No," explain why you did not raise this issue:




(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
     have used to exhaust your state remedies on Ground One· - - - - - - - - - - - - - - - - - - -




GROUNDTWO: Petitioner was deprived effective assistance of
 counsel by counsel's failure to call an expert witness.
                                                      The Com-
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
monwealth introduced a letter that was never authenticated by
an expert; instead, the state courts unreasonably concluded
that witnesses testimony to the contents of the letter w~~
satisfied authentication and author of the letter.
        Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 7 of 21


                                                                                                                  Page 8

(b) If you did not exhaust your state remedies on Ground Two, explain why: - - - - - - - - - - - - - -




(c) Direct Appeal of Ground Two:
    (1) If you appealed from the judgment of conviction, did you raise this issue?
        Yes   O No 0
    (2) If you did !!.Q! raise this issue in your direct appeal, explain w h y : - - - - - - - - - - - - - - -




( d) Post-Conviction Proceedings:
    (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
        Yes IJJ No 0
    (2) If your answer to Question (d)( I) is "Yes," state.
    Type of motion or petition:       PC RA Pet i t i on
    Name and location of the court where the motion or petition was filed: Phil ade l phi a


    Docket or case number (if you know).        CP-5l-CR-0003683-2014
    Dateofthecourt'sdecision-         February 27,             2019
    Result (attach a copy of the court's opinion or order, 1favailable): _.;.A.:..;f:....;;.f...:i...:r=-m~e-d___________




    (3) Did you receive a hearing on your motion or petition?
        Yes O No ~
    (4) Did you appeal from the denial of your motion or petition?
        Yes   O   No   0
    (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
        Yes (): No ::J
    (6) If your answer to Question (d)(4) is "Yes," state.
    Name and location of the court where the appeal was filed.         Superior Court of Pennsyl-
     vania
   Docket or case number (if you know)· __8_3_5_3__
                                                  E_D_A__2_0_1_7_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   Date ofthe court's decision:       February 27,              2019
   Result (attach a copy of the court's opimon or order, if available): --'A=f-=f:..;1=-·=.r.:.;m--=e=-d;:;___________
        Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 8 of 21

                                                                                                                  Page 9

    (7) If your answer to Question (d)(4) or Question (d)(S) is "No," explam why you did not raise this issue.




(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
    have used to exhaust your state remedies on Ground Two: - - - - - - - - - - - - - - - - - - -




GROUNDTHREE:           Petitioner was depraved effective assistance of
 counsel by counsel's failure to exclude bad acts evidence.
(a) Supporting facts (Do not argue or cite law Just state the specific facts that support your claim.)· The Com-
 monwealth introduced a witness who                                   testified Petitioner com-
 mitted other criminal acts. Specially, he testified that Peti-
 tioner put a weapon to a 1uviniles head.                                       He testified that he
_observed Petitioner commit this crime.



(b) If you did not exhaust your state remedies on Ground Three, explain w h y : - - - - - - - - - - - - - -




(c) Direct Appeal of Ground Three:
    (I) If you appealed from the judgment of conv1ct1on, did you raise this issue?
        Yes O No U
    (2) If you did not raise this issue m your direct appeal, explain w h y : - - - - - - - - - - - - - - -




(d) Post-Conviction Proceedings:
    (I) Did you raise this issue through a post-convict10n motion or petition for habeas corpus in a state trial court?
        Yes ~ No      :l
    (2) If your answer to Question (d)(l) is "Yes," state
    Type ofmot10n or petition    PCRA Petition
                                -----------------------------
    Name and location of the court where the motion or pet1t1on was filed·      Phil ade l phi a
        Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 9 of 21


                                                                                                                   Page JO

     Docket or case number (if you know):       CP-5 l -CR-000 3 68 3-2014
     Date of the court's decision:          February 2 7 , 2 0 l 9
     Result (attach a copy of the court's opinion or order, if available): _A_f_f_i_r_m_e_d___________




    (3) Did you receive a hearing on your motion or petition?
         Yes ::I No 0
    (4) Did you appeal from the denial of your motion or petition?
         Yes !Ji No     :I
    (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
         Yes r1t :t,.;o :.J
    (6) If your answer to Question (d)( 4) is "Yes," state:
    Name and location of the court where the appeal was filed:      Superior Court of Pennsy 1-
     van i a
    Docket or case number (if you know): _8_3_5_3__E_D_A__2_0_1_7_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    Date of the court's decision:    February 27,             2019
    Result (attach a copy of the court's opinion or order, if available): __A_f_f_i_r_m_e_d__________




    (7) If your answer to Question (d)(4) or Question (d)(5) is ''No," explain why you did not raise this issue:




(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
    have used to exhaust your state remedies on Ground T h r e e : - - - - - - - - - - - - - - - - - -




GROUNDFOUR: Petitioner maintains that his constitutional rights
were violated by virtue discovery was restricted by grand jury.
                                                      7 he grand
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
 jury process improperly restricted his right to discovery. As
a result, he did not know Flora McMillan and Jacque Walker pro-
vided statements untill trial.
       Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 10 of 21


                                                                                                                                   Page 11




(b) If you did not exhaust your state remedies on Ground Four, explain w h y - - - - - - - - - - - - - - -




(c) Direct Appeal of Ground Four:
    (I) If you appealed from the judgment of conviction, did you raise this issue?
         Yes   :J No 0
    (2) If you did not raise this issue in your direct appeal, explain w h y : - - - - - - - - - - - - - - -


(d) Post-Conviction Proceedings:
    (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
         Yesti No        u
    (2) If your answer to Question (d)( I) is ''Yes," state.
    Type of motion or petition: __P_C_R_A__
                                          P_e_t_i_t_i_o_n____________________
    Name and location of the court where the mot10n or petition was filed: Phil ade l phi a


    Docket or case number (if you know):             CP-5 l -CR-0003683-2014
    Date of the court's decision:                  February 2 7,                 20 l 9
    Result (attach a copy of the court's opinion or order, if available): ___:.A.c.;;:.f. ::f.. ;;i;..:r::..:. .m. .;;e:.. .d:.. .___________




    (3) Did you receive a hearing on your motion or petition?
         Yes O No i]I
    (4) Did you appeal from the denial of your motion or petition?
         Yes O No 0
    (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
         Yes UC No U
    (6) If your answer to Question (d)(4) is "Yes," state.
    Nameandlocationofthecourtwheretheappealwasfiled:                          Superior Court of Pennsyl-
     va ia
    Docketorcasenumber(ifyouknow):                        8353 EDA 2017
    Date of the court's decision:
                                                 --------------------------
                                               Fe b~r....;u"""a'-"""r_.y_...;;.2_7....,,__2_0_1_9________________
    Result (attach a copy of the court's opinion or order, 1f available)· _:...:Ac..::fc.:f:...:.i.=.r...:;m:..:..e=-=d'-----------
       Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 11 of 21


                                                                                                                  Page 12




    (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
    have used to exhaust your state remedies on Ground Four - - - - - - - - - - - - - - - - - - - -




13. Please answer these addit10nal questions about the petition you are filing:
    (a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
         having jurisdiction?        Yes   :l No   u
        If your answer 1s "No," state which grounds have not been so presented and give your reason(s) for not

        presenting t h e m : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




    (b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which
    ground or grounds have not been presented, and state your reasons for not presenting them:--------




14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
    that you challenge in this petition?      Yes O No D
    If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
    raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a
    copy of any court opinion or order, if a v a i l a b l e . - - - - - - - - - - - - - - - - - - - -
       Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 12 of 21


                                                                                                                Page 13

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal,
    for the judgment you are challenging?     Yes D No 0
    If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

    issues r a i s e d . - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




16. Give the name and address, if you know, of each attorney who represented you m the followmg stages of the
    judgment you are challenging:
    (a) At preliminary h e a r i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    (b) At arraignment and p l e a : - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    (c) At t r i a l : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    (d) At s e n t e n c i n g : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    (e) On a p p e a l : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


    (f) In any post-conviction p r o c e e d i n g : - - - - - - - - - - - - - - - - - - - - - - - - - -


    (g) On appeal from any ruling against you in a post-conviction proceeding:-------------




17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
    challenging?           Yes O No 0
    (a) If so, give name and location of court that imposed the other sentence you will serve in the future: _ _ __


    (b) Give the date the other sentence was i m p o s e d : - - - - - - - - - - - - - - - - - - - - - -
    (c) Give the length of the other s e n t e n c e : - - - - - - - - - - - - - - - - - - - - - - - - -
    (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in
    the future?    Yes   u No   0
       Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 13 of 21


                                                                                                               Page 14

18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain
    why the one-year statute ofhmitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C § 2244(d)
provides in part that:

    (I) A one-year period oflim1tat1on shall apply to an application for a writ of habeas corpus by a person in
    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of - -
         {A) the date on which the judgment became final by the conclusion of direct review or the expiration of the
         time for seeking such review;
         {B) the date on which the impediment to filing an application created by State action in violation of the
         Constitution or laws of the United States is removed, if the applicant was prevented from filmg by such
         state action;
         {C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the
         right has been newly recognized by the Supreme Court and made retroactively applicable to cases on
         collateral review; or
         (D) the date on which the factual predicate of the claim or claims presented could have been discovered
         through the exercise of due diligence.
    (2) The time dunng which a properly filed application for State post-conviction or other collateral review with
    respect to the pertinent judgment or claim is pendmg shall not be counted toward any period of limitation under
    this subsection.
   Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 14 of 21


                                                                                                                Page IS

                                      Th a t t h i s ma t t e r be
Therefore, petitioner asks that the Court grant the following relief:
 remanded to the state court thus Petitioner may review dis-
 covery and adequately adderss the charges filed in this case.
or any other relief to which petitioner may be entitled.




I declare (or certify, verify, or state) under penalty of perjury that the foregoing 1s true and correct and that this
Petition for Wnt of Habeas Corpus was placed in the prison mailing system o n - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - (month, date, year).




If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing

this p e t i t i o n . - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                     *****
                         Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 15 of 21


        PAE AO 241                                                                                          Page I
        (Rev   osno1s


                                                IN THE UNITED STATES DISTRICT COURT
                                             FOR THE EASTERN DISTRICT OF PE~SYL VANIA
                                   • .   '···:' i          '\    1'
                          I;   \         t   ..   I   ti   ~
                                    '             '.1           :'
.   ,   ,                                Petition for Relief from a Conviction or Sentence
                                                  1!
;~-~\ :         0CT                  ·:1                   !ll
                                                    By a Person in State Custody
· !'J                     7    201~etjtjott Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)
Iu u_                      ___J L:..:'1 1
L_~_____J                                                             INSTRUCTIONS

            1.          To use this form, you must be a person who is currently serving a sentence under a
                        judgment against you in a state court. You are asking for relief from conviction of the
                        sentence. This form is your petition for relief.

            2.          You may also use this form to challenge a state judgment that imposed a sentence to be
                        served in the future, but you must fill in the name of the state where the judgment was
                        entered. If you want to challenge a federal judgment that imposed a sentence to be served
                        in the future, you should file a motion under 28 U.S.C. § 2255 in the federal court that
                        entered the judgment.

            3.          Your habeas corpus petition must be filed within the I-year statute of limitations time
                        limit set forth in 28 U.S.C. § 2244(d)(l). (There are limited circumstances in which the
                        petition may be amended, within the one-year time period, to add additional claims or
                        facts, see Federal Rules of Civil Procedure 15; or amended after the one-year period
                        expires, in order to clarify or amplify claims which were timely presented, see United
                        States v. Thomas, 221 F. 3d 430 (3d Cir. 2000)).

            4.          Make sure the form is typed or neatly written.

               5.       You must tell the truth and sign the form. If you make a false statement of a material fact,
                        you may be prosecuted for perjury.

               6.       Answer all the questions. You do not need to cite law. You may submit additional pages
                        if necessary. If you do not fill out the form properly, you will be asked to submit
                        additional or correct information. If you want to submit a brief or argument, you must
                        submit them in a separate memorandum.

               7.       You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay
                        the fee, you may ask to proceed in forma pauperis (as a poor person). To do that, you
                        must fill out an Application to Proceed in District Court without Prepaying Fees or Costs.
                        Also, you must submit a certificate signed by an officer at the institution where you
                        are confined showing the amount of money that the institution is holding for you.
               Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 16 of 21

PAE AO 241                                                                                          Page 2
(Rev 05/2018




   8.          In this petition, you may challenge the judgment entered by only one court. If you want to
               challenge a judgment entered by a different court (either in the same state or in different
               states), you must file a separate petition.

   9.          As required by 28 U.S.C. § 2254(b)(l), you must have exhausted all claims that you are
               making in your petition. This means that every claim must have been presented to each
               level of the state courts. If you file a petition that contains claims that are not exhausted,
               the federal court will dismiss your petition. 28 U.S.C. § 2254(b)(2) provides that the
               federal court may deny your petition on the merits even if you have not exhausted your
               remedies.

    10.        As required by 28 U.S.C. § 2244(b)(I), a federal court must dismiss any claim in asecond
               or successive habeas corpus petition that was presented in a prior habeas corpus petition.

    11.        As required by 28 U.S.C. § 2244(b)(2), a federal court must dismiss any claim in asecond
               or successive habeas corpus petition that was not presented in a prior habeas corpus
               petition unless you show:

               (A)    the claim relies on a new rule of constitutional law, made retroactive to cases on
                      collateral review by the U.S. Supreme Court, that was previouslyunavailable; or

               (B)     (i) the factual predicate for the claim could not have been discovered previously
                       through the exercise of due diligence, and (ii) the facts underlying the claim, if
                       proven and viewed in light of the evidence as a whole, would be sufficient to
                       establish by clear and convincing evidence that, but for constitutional error, no
                       reasonable fact finder would have found you guilty of the offense in question.

               Before such a second or successive petition may be filed in the district court, however, the
               petitioner must move in the court of appeals for an Order authorizing the district court to
               consider the petition. Petitioner's motion for such an Order must be determined by a three
               judge panel of the court of appeals, which must grant or deny the motion within 30 days.
               The court of appeals may grant the motion only if it determines that the petition makes a
               prima facie showing that it satisfies either (A) or (B) above.

    12.        When you have completed this form, send the original and these instructions to the Clerk
               of the United States District Court at this address:

                                              Clerk
                                              United States District Court
                                              for the Eastern District of Pennsylvania
                                              601 Market Street, Room 2609
                                              Philadelphia, PA 19106
      Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 17 of 21




                                           September..fb, 2019



Office of Clerk
United States District Court
for the Eastern District of
Pennsylvania
601 Market Street, Room 2609
Philadelphia, PA 19106


      Re: Habeas Coupus Petition
          No. CP-51-CR-0003683-2014

To The Clerk:

     Enclosed please find original and two copies of the habeas
corpus petition submitted in the above entitled matter.

      Kindly process.




                                                 Respectfully




                                                      o es, KP-4179
                                                        look Drive
                                                        , PA 15450


IJ/
cc:
         Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 18 of 21

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

Jones                                                                   CIVIL ACTION

                     v.
                                                                        NO.     19          4650
Capozza, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                   2254 ([gl) .

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
    Services denying plaintiff Social Security Benefits.                                      (0)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (0) '

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.                                                                           (0)   I




(f) Standard Management - Cases that do not fall into any one of the other tracks.              (0)


      OCT - 7 2019
Date                            Deputy Clerk                     Attorney for




Telephone                       FAX Number                       E-Mail Address



(Civ. 660) 10/02
                             Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 19 of 21
                                                               L~'lTED STATES DISTRICT COl'RT
                                                         FOR THE EASTER"J DISTRICT OF PE~':\fSYLVA~lA

                                                                               DESIGNATION FOR\1
                                                                                                                                                 19                    4650
                        (to be used by counsel or pro se plaznlljf to indicate the category of the case for the purpose of assignment to the appropnate calendar)

Address of Plaintiff:                                                       48 Overlook Drive, LaBelle, PA 15450

Address of Defendant:

Place of Accident, Incident or Transaction:                                                                  Philadelphia


RELATED CASE, IF ANY:

Case Number                                                         Judge·                                                     Date Termmated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

          ls this case re lated to pro pert) mcluded in an ear her numbered su:t pendmg or w1thm one year                          YesD                    NoD
          prev10usly termmated act10n m tins court9

2         Does this case mvolve the same issue of fact or grow out of the same transact10n as a pnor sutt                          YesD                    !'<oD
          pendmg or w1thm one year prev10usly termmated action m th 1s court9

3.       Does this case mvolve the vahd1ty or infrmgement ofa patent already in smt or any earlier                                 YesO                    NoD
         numbered case pendmg or Wlthm one year prev10usly terminated action of this court9

4         Is this case a second or successive habeas corpus, social secunty appeal, or prose c1v1l nghts                             YesD                  NoD
          case filed by the same md1v1dual?

l certify that, to my knowledge, the withm case             D    is /   0    is not related to any case now pendmg or Wlthm one year previously termmated action m
this court except as noted above

DATE
               10/07/2019
                                                                              Attorney-at-Law I Pro Se Plaintzff                             Attorney ID # (if applicable)


CIVIL: (Place a -./ in one category only)

A.               Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

01               Indemmty Contract, Manne Contract, and All Other Contracts                    DI         Insurance Contract and Other Contracts
D         2      FELA                                                                          02         Airplane Personal lnJury
D         3      Jones Act-Personal lnJury                                                     D 3        Assault, Defamation
D        4       Antitrust                                                                     D 4        Manne Personal InJury
                                                                                               D s
B
D
         5
         6
          7
                 Patent
                 Labor-Management Relat10ns
                 Civil Rights
                                                                                               D 6.
                                                                                               D 7
                                                                                                          Motor Vehicle Personal Injury
                                                                                                          Other Personal lnJury (Please specify)
                                                                                                          Products Ltab1hty
0         8      Habeas Corpus      2254                                                       D s        Products L1ab1ltty - Asbestos
D         9      Securities Act(s) Cases                                                       D 9        All other Diversity Cases
D         10     Social Security Review Cases                                                             (Please specify)
D         11     All other Federal Question Cases
                 (Please specify) .



                                                                               ARBITRATIO~ CERTIFICATION
                                                      (The effect ofth1s certification zs to remove the case from elzgzbzlzty for arb1trat1on)

I,                                                          __, counsel ofrecord or prose piamt1ff, do hereby certify


       D        Pursuant to Local CIVIi Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this c1vtl action case
                exceed the sum of $150,000 00 exclusive of mterest and costs

       D         Rehef other than monetary damages 1s sought.


DATE
                                                                              Attorney-at-Law I Pro Se Plaintzff                             Attorney ID   #   (If apphcable)

NOTE A tnal de novo w:ll be a tnal by Jury only 1fthere has been compliance with FR C P 38

('/v   609 r;,2018)
_·~ :~U60ts }tf·~ nt :~
                                                ~.~~   ...-   "'I>


   Case 2:19-cv-04650-GAM Document 1 Filed 10/07/19 Page 20 of 21


                                                                              ,
. ·~l\       1fAit
            \f'E .: ~--· · ,
 ·~1) 00ff OPi Vt {~A-O
 1,A-e)(J(0 1 PA-tJ~r;o                                              ·

                                                                           8ffi     ~:
                                                                          Utvl (F() ~·
                                                                         f4- v+e-  "~f I
                                                                                          l


                                                                                     f;
                                                                         bo ( r711A ;.
                                                                         ph, {ArJt .'
                                                                                     <'




             ,,
             ,,




       ...




                   .     ,~                     ..
      "'          . ""''".~:·~- '
                   '\,
                                    .....   '
                                          .
Case 2:19-cv-04650-GAM Document 1 Filed ·,10/07/19 Page 21 of 21
                     INMATE MAIL-PA       .
                     Department of Cqrrectmns




          ':.,-...·.'-:
